DETAILED ACTION
This first non-final action is in response to applicants’ filing on 11/01/2018. Claims 1-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 11/01/2018 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2018 has been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first get authentication token" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 8, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH (US 20130047218 A1) in view of Chen et al. (US 20130301627 A1, hereinafter Chen).
As to Claim 1:
SMITH discloses a method (e.g. SMITH “method and system for roaming between heterogeneous networks. The method involves authenticating a mobile communication device on a first network, and providing the device with a single-use token that can be used to sign on to a second network without requiring conventional re-authentication over the second network” [Abstract]) comprising:
receiving, from a first wireless network, a first get authentication token request, wherein the first get authentication token request includes network information of a second wireless network (e.g. SMITH receiving mobile device request for credentials at first network’s access point/base station for logging in to the second network for access to the second network [0033]; [0040])
forwarding the first get authentication token request to the second wireless network in response to receiving the first get authentication token request (e.g. SMITH forwarding the request message to second network’s authentication system [0033]; [0034]; [0040]); 
receiving a first authentication token from the second wireless network (e.g. SMITH token is generated and sent in a response [0033] through first network’s access point/base station [0029]; [0040]); and 
forwarding the first authentication token to the first UE via the first wireless network in order to associate the first UE with the second wireless network (e.g. SMITH token is sent back to the mobile device over the first network [0033] so the mobile device can associate with the second network [0038]; [0040]; [0041]);
But SMITH does not specifically disclose:
at a gateway device including one or more processors and a non-transitory memory;
the request includes information of a first user equipment (UE) (e.g. although SMITH teaches sending a message to an authenticator including the token, the mobile device identification information, and information identifying the second network [0034]).
However, the analogous art Chen does disclose at a gateway device including one or more processors and a non-transitory memory (e.g. Chen gateway includes processing circuitry/one or more microprocessors and memory [0028]) and the request includes information of a first user equipment (UE) (e.g. Chen first wireless AP component of foreign gateway receives a request comprising media access control (MAC) address of the roaming Wi-Fi device and a service set identification (SSID) of a second wireless AP device [Claim 9]; [0048]).  SMITH and Chen are analogous art because they are from the same field of endeavor in wireless network authentication.
(e.g. Chen, “gateway 100 may also include processing circuitry 110 that implements software instructions to manage the general operation of the home gateway 100, including by way of example the receiving, transmission and routing of data, housekeeping functions, quality of service functions, and signal power management among others. The processing circuitry 110 may be a single processing device or a plurality of processing devices. Such a processing device may be, for example, any one or more of a microprocessor, microcontroller, digital signal processor, field programmable gate array, programmable logic device, logic circuitry, state machine, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on operational instructions. The processing circuitry 110 may comprise a memory” [0028]; “instantiating in a processor of a first wireless access point (AP) device a virtual access point (VAP), wherein the first wireless AP is a component of a foreign gateway; receiving by the first wireless AP a probe request frame from a roaming Wi-Fi device, wherein the probe request comprises a media access control ( MAC) address of the roaming Wi-Fi device and a service set identification ( SSID) of a second wireless AP device, wherein the second wireless AP is a component of a home gateway” [Claim 9]; “authentication credentials may include the MAC address of the Wi-Fi device and the SSID of the subscriber's network. An AP and a Wi-Fi device authenticate via authentication request frames sent by the Wi-Fi device and authentication response frames sent by the AP in response to the request” [0023]; [0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SMITH and Chen before him or her, to modify the system and method of SMITH with the teachings of Chen to include at a gateway device including one or more processors and a non-transitory memory and the request includes information of a first user equipment (UE) as claimed because SMITH teaches a method and system for mobile device roaming between different networks by authenticating access requests including credentials (SMITH [Abstract]-[0048]) which could include the media access control (MAC) address of the roaming Wi-Fi device and a service set identification (SSID) of a second wireless network that are received by a gateway (Chen [0023]; [0028]; [0048]; [Claim 9]).  The suggestion/motivation for doing so would have been to allow for utilization of a significant number of Wi-Fi enabled devices and Wi-Fi bandwidth that could be used for roaming by other subscribers of high speed data (HSD) service providers (Chen [0007]).  Therefore, it would have been obvious to combine SMITH and Chen to obtain the invention as specified in the instant claim(s).
As to Claim 4:
SMITH in view of Chen discloses the method of claim 1, wherein the second wireless network is a secure network (e.g. SMITH “the second network can be a broadband wireless network, such as a WLAN operating under a protocol such as IEEE 802.11, 802.15, 802.16, 802.20 and their variants, a cellular network, or any other network that is different than the first network 12” [0028]; “The token can also include, or be associated to, encryption keys necessary for establishing and ensuring a secure communication channel between the mobile device and the second network” [0036]).
As to Claim 5:
SMITH in view of Chen discloses the method of claim 1, further comprising:
receiving a registration of the second wireless network (e.g. SMITH AAA server receives registration of mobile device to network and interacts with network access and gateway servers, databases [0030]; service providers can integrate inexpensive IEEE 802.11 access points into their systems [0048]); and
storing the network information of the second wireless network (e.g. SMITH “the AAA server also stores information, accessible to, or stored directly within, the authentication system 18, regarding other networks, such as second network 14, to which the mobile subscriber can connect” [0031]).
As to Claim 7:
SMITH in view of Chen discloses the method of claim 1, wherein the information of the first UE includes a WiFi MAC address (e.g. Chen media access control (MAC) address of the roaming Wi-Fi device [0023]; [0033]; [0035]; [Claim 9]) of a wireless (e.g. SMITH location [0033]; Chen [0077]).  The Examiner supplies the same rationale for the combination of references SMITH and Chen as in Claim 1 above.
As to Claim 8:
SMITH in view of Chen discloses the method of claim 1, wherein the information of the first UE is sent by the first UE to the first wireless network via a radio of the first UE (e.g. Chen roaming Wi-Fi device sends request frame including MAC address [Claim 9]; ) when the first UE is serviced by the first wireless network and moves proximate to the second wireless network (e.g. SMITH “When the mobile device 10 moves into an area served by the second network 14, it needs to authenticate to the authenticator 21 over the new network in order to maintain the voice or data communication. FIGS. 2 and 3 illustrate a first embodiment of a system and method for providing authentication to the second network 14 through the first network 12. The authentication to the second network 14 can be followed by a handoff to the second network 14” [0032]; [0033]).  The Examiner supplies the same rationale for the combination of references SMITH and Chen as in Claim 1 above.
As to Claim 14:
SMITH in view of Chen discloses the method of claim 1, wherein the second wireless network includes a WiFi access point (e.g. SMITH “FIG. 1 includes an access point to a broadband wireless network, such as a Wi-Fi access point 15 as the wireless access to the second network 14” [0029]) associated with the network information of the second wireless network (e.g. Chen a service set identification (SSID) of a second wireless AP device [Claim 9]; [0048]) and the information of the first UE (e.g. Chen media access control (MAC) address of the roaming Wi-Fi device [Claim 9]; [0048]), a WiFi core network (e.g. Chen Wi-Fi network [0068]), and a WiFi authentication, authorization, and accounting server (AAA server) (e.g. SMITH “the AAA server also stores information, accessible to, or stored directly within, the authentication system 18, regarding other networks, such as second network 14, to which the mobile subscriber can connect” [0031]).  The Examiner supplies the same rationale for the combination of references SMITH and Chen as in Claim 1 above.
As to Claim 19:
SMITH discloses a computing device (e.g. SMITH “method and system for roaming between heterogeneous networks. The method involves authenticating a mobile communication device on a first network, and providing the device with a single-use token that can be used to sign on to a second network without requiring conventional re-authentication over the second network” [Abstract]) comprising:
one or more processors (e.g. SMITH microprocessor [0045]);
a non-transitory memory (e.g. SMITH memory [0045]); and
one or more programs (e.g. SMITH application software [0045]) stored in the non-transitory memory, which, when executed by the one or more processors, cause the computing device to:
receive, from a first wireless network, a first get authentication token request, wherein the first get authentication token request includes network information of a second wireless network (e.g. SMITH receiving mobile device request for credentials at first network’s access point/base station for logging in to the second network for access to the second network [0033]; [0040])
forward the first get authentication token request to the second wireless network in response to receiving the first get authentication token request (e.g. SMITH forwarding the request message to second network’s authentication system [0033]; [0034]; [0040]);
receive a first authentication token from the second wireless network (e.g. SMITH token is generated and sent in a response [0033] through first network’s access point/base station [0029]; [0040]); and
forward the first authentication token to the first UE via the first wireless network in order to associate the first UE with the second wireless network (e.g. SMITH token is sent back to the mobile device over the first network [0033] so the mobile device can associate with the second network [0038]; [0040]; [0041]);
But SMITH does not specifically disclose:
the request includes information of a first user equipment (UE) (e.g. although SMITH teaches sending a message to an authenticator including the token, the mobile device identification information, and information identifying the second network [0034]).
However, the analogous art Chen does disclose the request includes information of a first user equipment (UE) (e.g. Chen first wireless AP component of foreign gateway receives a request comprising media access control (MAC) address of the roaming Wi-Fi device and a service set identification (SSID) of a second wireless AP device [Claim 9]; [0048]).  SMITH and Chen
(e.g. Chen, “gateway 100 may also include processing circuitry 110 that implements software instructions to manage the general operation of the home gateway 100, including by way of example the receiving, transmission and routing of data, housekeeping functions, quality of service functions, and signal power management among others. The processing circuitry 110 may be a single processing device or a plurality of processing devices. Such a processing device may be, for example, any one or more of a microprocessor, microcontroller, digital signal processor, field programmable gate array, programmable logic device, logic circuitry, state machine, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on operational instructions. The processing circuitry 110 may comprise a memory” [0028]; “instantiating in a processor of a first wireless access point (AP) device a virtual access point (VAP), wherein the first wireless AP is a component of a foreign gateway; receiving by the first wireless AP a probe request frame from a roaming Wi-Fi device, wherein the probe request comprises a media access control ( MAC) address of the roaming Wi-Fi device and a service set identification ( SSID) of a second wireless AP device, wherein the second wireless AP is a component of a home gateway” [Claim 9]; “authentication credentials may include the MAC address of the Wi-Fi device and the SSID of the subscriber's network. An AP and a Wi-Fi device authenticate via authentication request frames sent by the Wi-Fi device and authentication response frames sent by the AP in response to the request” [0023]; [0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SMITH and Chen before him or her, to modify the system and method of SMITH with the teachings of Chen to include the request includes information of a first user equipment (UE) as claimed because SMITH teaches a method and system for mobile device roaming between different networks by authenticating access requests including credentials (SMITH [Abstract]-[0048]) which could include the media access control (MAC) address of the roaming Wi-Fi device and a service set identification (SSID) of a second wireless network that are received by a gateway (Chen [0023]; [0028]; [0048]; [Claim 9]).  The suggestion/motivation for doing so would have been to allow for utilization of a significant number of Wi-Fi enabled devices and Wi-Fi bandwidth that could be used for roaming by other subscribers of high speed data (HSD) service providers (Chen [0007]).  Therefore, it would have been obvious to combine SMITH and Chen to obtain the invention as specified in the instant claim(s).
As to Claim 20:
SMITH discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by a computing device with a non-transitory memory and one or more processors (e.g. SMITH “The application software embodying the mobile device token handling functions and the AAA and network server functionality can be stored on any suitable computer-useable medium for execution by a microprocessor in the mobile communication device or server, such as CD-ROM, hard disk, read-only memory, random access memory, flash memory, Subscriber Identity Module (SIM) card. The application software can be written in any suitable programming language, such as C++” [0045]), cause the computing device to perform or cause performance of:
receiving, from a first wireless network, a first get authentication token request, wherein the first get authentication token request includes network information of a second wireless network (e.g. SMITH receiving mobile device request for credentials at first network’s access point/base station for logging in to the second network for access to the second network [0033]; [0040]); 
forwarding the first get authentication token request to the second wireless network in response to receiving the first get authentication token request (e.g. SMITH forwarding the request message to second network’s authentication system [0033]; [0034]; [0040]); 
receiving a first authentication token from the second wireless network (e.g. SMITH token is generated and sent in a response [0033] through first network’s access point/base station [0029]; [0040]); and 
forwarding the first authentication token to the first UE via the first wireless network in order to associate the first UE with the second wireless network (e.g. SMITH token is sent back to the mobile device over the first network [0033] so the mobile device can associate with the second network [0038]; [0040]; [0041]);
But SMITH
the request includes information of a first user equipment (UE) (e.g. although SMITH teaches sending a message to an authenticator including the token, the mobile device identification information, and information identifying the second network [0034]).
However, the analogous art Chen does disclose the request includes information of a first user equipment (UE) (e.g. Chen first wireless AP component of foreign gateway receives a request comprising media access control (MAC) address of the roaming Wi-Fi device and a service set identification (SSID) of a second wireless AP device [Claim 9]; [0048]).  SMITH and Chen are analogous art because they are from the same field of endeavor in wireless network authentication.
(e.g. Chen, “gateway 100 may also include processing circuitry 110 that implements software instructions to manage the general operation of the home gateway 100, including by way of example the receiving, transmission and routing of data, housekeeping functions, quality of service functions, and signal power management among others. The processing circuitry 110 may be a single processing device or a plurality of processing devices. Such a processing device may be, for example, any one or more of a microprocessor, microcontroller, digital signal processor, field programmable gate array, programmable logic device, logic circuitry, state machine, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on operational instructions. The processing circuitry 110 may comprise a memory” [0028]; “instantiating in a processor of a first wireless access point (AP) device a virtual access point (VAP), wherein the first wireless AP is a component of a foreign gateway; receiving by the first wireless AP a probe request frame from a roaming Wi-Fi device, wherein the probe request comprises a media access control ( MAC) address of the roaming Wi-Fi device and a service set identification ( SSID) of a second wireless AP device, wherein the second wireless AP is a component of a home gateway” [Claim 9]; “authentication credentials may include the MAC address of the Wi-Fi device and the SSID of the subscriber's network. An AP and a Wi-Fi device authenticate via authentication request frames sent by the Wi-Fi device and authentication response frames sent by the AP in response to the request” [0023]; [0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SMITH and Chen before him or her, to modify the system and method of SMITH with the teachings of Chen to include the request includes information of a first user equipment (UE) as claimed because SMITH teaches a method and system for mobile device roaming between different networks by authenticating access requests including credentials (SMITH [Abstract]-[0048]) which could include the media access control (MAC) address of the roaming Wi-Fi device and a service set identification (SSID) of a second wireless network that are received by a gateway (Chen [0023]; [0028]; [0048]; [Claim 9]).  The suggestion/motivation for doing so would have been to allow for utilization of a significant number of Wi-Fi enabled devices and Wi-Fi bandwidth that could be used for roaming by other subscribers of high speed data (HSD) service providers (Chen [0007]).  Therefore, it would have been obvious to combine SMITH and Chen to obtain the invention as specified in the instant claim(s).
Claims 2, 3, 6, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH in view of Chen as applied to Claim 1, and further in view of Maaref et al. (US 20150334599 A1, hereinafter Maaref).
As to Claim 2:
SMITH in view of Chen discloses the method of claim 1 but does not specifically disclose:
the first wireless network is a licensed radio network.
However, the analogous art Maaref does disclose the first wireless network is a licensed radio network (e.g. Maaref cellular network is operated in licensed bands/primary bands [0023] which may be used for high priority traffic [0045]).  SMITH, Chen, and Maaref are analogous art because they are from the same field of endeavor in management of wireless networks.
(e.g. Maaref, “Many wireless telecommunication protocols, such as the long term evolution (LTE) advanced (LTE-A) protocol, operate exclusively in frequency bands licensed for cellular communications, which are collectively referred to as the "primary band" throughout this disclosure. Other wireless telecommunications protocols, such as Wi-Fi protocol, operate exclusively in the unlicensed band, which is referred to as the "complementary band" throughout this disclosure. The term "licensed band" may be used interchangeably with the term "primary band," and the term "unlicensed band" may be used interchangeably with the term "complementary band." Notably, the frequency bands licensed for cellular transmission may change from time to time, and the term "primary band" refers to frequency bands that have are re-licensed for cellular transmission after the filing of this application. The complementary band may include spectrums reserved for non-telecom purposes, such as the industrial, scientific and medical (ISM) band. Telecommunication protocols operating over the primary band often provide more reliable data transmissions, while telecommunication protocols operating over the complementary band are often capable of supporting low latency high volume transmissions, albeit with reduced reliability” [0023]; “wireless networks may create pools of spectrum (licensed and unlicensed), and route traffic through the pools in accordance with the capacity and reliability of the network. The traffic in the licensed and unlicensed pools can be sent using different waveforms selected in accordance with the characteristics of the frequency bands and the projected traffic in each band” [0043]; “The licensed spectrum, also referred to as the primary band and/or core band/spectrum, may be used for high priority traffic and traffic with deterministic QoS requirements. It may serve as fallback spectrum (e.g., on an as needed basis) for traffic having statistical QoS requirements. The unlicensed spectrum, also referred to as the primary band and/or core band/spectrum, may be used for traffic offloading, and in some embodiments may be used for best-effort traffic and traffic with statistical QoS requirements” [0045]).
SMITH, Chen, and Maaref before him or her, to modify the combination of SMITH and Chen with the teachings of Maaref to include the first wireless network is a licensed radio network as claimed because SMITH teaches a method and system for mobile device roaming between different networks such as cellular networks and wireless LAN networks (SMITH [Abstract]-[0048]) which could include licensed and unlicensed band spectrums (Maaref [0023]; [0043]; [0045]).  The suggestion/motivation for doing so would have been to provide more reliable data transmissions, to improve packet loss rates over the primary or complementary band by widening the spectrum, and increasing the coding rate, over the corresponding band (Maaref [0023]; [0037]; [0045]).  Therefore, it would have been obvious to combine SMITH, Chen, and Maaref to obtain the invention as specified in the instant claim(s).
As to Claim 3:
SMITH in view of Chen discloses the method of claim 1 but does not specifically disclose:
the second wireless network operates in an unlicensed spectrum.
However, the analogous art Maaref does disclose the second wireless network operates in an unlicensed spectrum (e.g. Maaref Wi-Fi network operates in unlicensed/complementary band supporting low latency high volume transmissions [0023]; used for traffic offloading, best-effort traffic [0045]).  SMITH, Chen, and Maaref
(e.g. Maaref, “Many wireless telecommunication protocols, such as the long term evolution (LTE) advanced (LTE-A) protocol, operate exclusively in frequency bands licensed for cellular communications, which are collectively referred to as the "primary band" throughout this disclosure. Other wireless telecommunications protocols, such as Wi-Fi protocol, operate exclusively in the unlicensed band, which is referred to as the "complementary band" throughout this disclosure. The term "licensed band" may be used interchangeably with the term "primary band," and the term "unlicensed band" may be used interchangeably with the term "complementary band." Notably, the frequency bands licensed for cellular transmission may change from time to time, and the term "primary band" refers to frequency bands that have are re-licensed for cellular transmission after the filing of this application. The complementary band may include spectrums reserved for non-telecom purposes, such as the industrial, scientific and medical (ISM) band. Telecommunication protocols operating over the primary band often provide more reliable data transmissions, while telecommunication protocols operating over the complementary band are often capable of supporting low latency high volume transmissions, albeit with reduced reliability” [0023]; “wireless networks may create pools of spectrum (licensed and unlicensed), and route traffic through the pools in accordance with the capacity and reliability of the network. The traffic in the licensed and unlicensed pools can be sent using different waveforms selected in accordance with the characteristics of the frequency bands and the projected traffic in each band” [0043]; “The licensed spectrum, also referred to as the primary band and/or core band/spectrum, may be used for high priority traffic and traffic with deterministic QoS requirements. It may serve as fallback spectrum (e.g., on an as needed basis) for traffic having statistical QoS requirements. The unlicensed spectrum, also referred to as the primary band and/or core band/spectrum, may be used for traffic offloading, and in some embodiments may be used for best-effort traffic and traffic with statistical QoS requirements” [0045]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SMITH, Chen, and Maaref before him or her, to modify the combination of SMITH and Chen with the teachings of Maaref to include the second wireless network operates in an unlicensed spectrum as claimed because SMITH teaches a method and system for mobile device roaming between different networks such as cellular networks and wireless LAN networks (SMITH [Abstract]-[0048]) which could include licensed and unlicensed band spectrums (Maaref [0023]; [0043]; [0045]).  The suggestion/motivation for doing so would have been to improve packet loss rates over the primary or complementary band by widening the spectrum, and increasing the coding rate, over the corresponding band and to extend wireless networks into unlicensed spectrum to improve network capacity (Maaref [0037]; [0045]).  Therefore, it would have been obvious to combine SMITH, Chen, and Maaref to obtain the invention as specified in the instant claim(s).
As to Claim 6:
SMITH in view of Chen discloses the method of claim 1 but does not specifically disclose:
the first wireless network operates in an unlicensed spectrum.
However, the analogous art Maaref does disclose the first wireless network operates in an unlicensed spectrum (e.g. Maaref Wi-Fi network operates in unlicensed/complementary band supporting low latency high volume transmissions [0023]; used for traffic offloading, best-effort traffic [0045]).  SMITH, Chen, and Maaref are analogous art because they are from the same field of endeavor in management of wireless networks.
(e.g. Maaref, “Many wireless telecommunication protocols, such as the long term evolution (LTE) advanced (LTE-A) protocol, operate exclusively in frequency bands licensed for cellular communications, which are collectively referred to as the "primary band" throughout this disclosure. Other wireless telecommunications protocols, such as Wi-Fi protocol, operate exclusively in the unlicensed band, which is referred to as the "complementary band" throughout this disclosure. The term "licensed band" may be used interchangeably with the term "primary band," and the term "unlicensed band" may be used interchangeably with the term "complementary band." Notably, the frequency bands licensed for cellular transmission may change from time to time, and the term "primary band" refers to frequency bands that have are re-licensed for cellular transmission after the filing of this application. The complementary band may include spectrums reserved for non-telecom purposes, such as the industrial, scientific and medical (ISM) band. Telecommunication protocols operating over the primary band often provide more reliable data transmissions, while telecommunication protocols operating over the complementary band are often capable of supporting low latency high volume transmissions, albeit with reduced reliability” [0023]; “wireless networks may create pools of spectrum (licensed and unlicensed), and route traffic through the pools in accordance with the capacity and reliability of the network. The traffic in the licensed and unlicensed pools can be sent using different waveforms selected in accordance with the characteristics of the frequency bands and the projected traffic in each band” [0043]; “The licensed spectrum, also referred to as the primary band and/or core band/spectrum, may be used for high priority traffic and traffic with deterministic QoS requirements. It may serve as fallback spectrum (e.g., on an as needed basis) for traffic having statistical QoS requirements. The unlicensed spectrum, also referred to as the primary band and/or core band/spectrum, may be used for traffic offloading, and in some embodiments may be used for best-effort traffic and traffic with statistical QoS requirements” [0045]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SMITH, Chen, and Maaref before him or her, to modify the combination of SMITH and Chen with the teachings of Maaref to include the first wireless network operates in an unlicensed spectrum as claimed because SMITH teaches a method and system for mobile device (SMITH [Abstract]-[0048]) which could include licensed and unlicensed band spectrums (Maaref [0023]; [0043]; [0045]).  The suggestion/motivation for doing so would have been to improve packet loss rates over the primary or complementary band by widening the spectrum, and increasing the coding rate, over the corresponding band and to extend wireless networks into unlicensed spectrum to improve network capacity (Maaref [0037]; [0045]).  Therefore, it would have been obvious to combine SMITH, Chen, and Maaref to obtain the invention as specified in the instant claim(s).
As to Claim 10:
SMITH in view of Chen discloses the method of claim 1, wherein the first wireless network includes a base station (e.g. SMITH first network operates under a cellular protocol [0028]; first network is a cellular network 12 that includes a base station 16 [0029]), but does not specifically disclose:
the first wireless network includes a 5G core network.
However, the analogous art Maaref does disclose the first wireless network includes a 5G core network (e.g. Maaref cellular radio access network is a fifth generation 5G system [0025]; enhance the performance of 5G radio access networks [0060]).  SMITH, Chen, and Maaref are analogous art because they are from the same field of endeavor in management of wireless networks.
(e.g. Maaref, “a cellular radio access network (RAN) in an fifth generation (5G) LTE system” [0025]; “The above discussed solution can take advantage of application-specific QoS characteristics to efficiently utilize both licensed and unlicensed spectrum in order to enhance the performance of 5G radio access networks” [0060]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SMITH, Chen, and Maaref before him or her, to modify the combination of SMITH and Chen with the teachings of Maaref to include the first wireless network includes a 5G core network as claimed because SMITH teaches a method and system for mobile device roaming between different networks such as cellular networks and wireless LAN networks (SMITH [Abstract]-[0048]) which could include 5G radio access networks (Maaref [0023]; [0043]; [0045]).  The suggestion/motivation for doing so would have been to provide a fifth generation radio access network with more reliable data transmissions, to improve packet loss rates over the primary or complementary band by widening the spectrum, and increasing the coding rate, over the corresponding band (Maaref [0023]; [0025]; [0037]; [0045]; [0060]).  Therefore, it would have been obvious to combine SMITH, Chen, and Maaref to obtain the invention as specified in the instant claim(s).
As to Claim 11:
SMITH in view of Chen and Maaref discloses the method of claim 10, wherein:
the base station services the first UE station (e.g. SMITH first network operates under a cellular protocol [0028]; first network is a cellular network 12 that includes a base station 16 [0029]) and receives the network information of the second wireless network (e.g. SMITH receiving mobile device request for credentials at first network’s access point/base station for logging in to the second network for access to the second network [0033]; [0040]) and the (e.g. SMITH teaches sending a message to an authenticator including the token, the mobile device identification information, and information identifying the second network [0034]); and 
the base station forwards the network information of the second wireless network and the information of the first UE (e.g. SMITH first network’s base station sends request for credentials to login to the second network [0033]; [0040]; and Chen MAC address of the Wi-Fi device [Claim 9]; [0048]) to the 5G core network (e.g. Maaref a cellular radio access network (RAN) in an fifth generation (5G) LTE system [0025]).
The Examiner supplies the same rationale for the combination of references SMITH, Chen, and Maaref as in Claim 10 above.
As to Claim 13:
SMITH in view of Chen and Maaref discloses the method of claim 10, wherein the first get authentication token is forwarded to the first UE (e.g. SMITH token is sent back to the mobile device over the first network [0033] so the mobile device can associate with the second network [0038]; [0040]; [0041]) via the 5G core network (e.g. Maaref cellular radio access network is a fifth generation 5G system [0025]) and the base station (e.g. SMITH via the base station which provides wireless access to the cellular network [0029]).  The Examiner supplies the same rationale for the combination of references SMITH, Chen, and Maaref.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SMITH in view of Chen as applied to Claim 1, and further in view of Palnitkar et al. (US 20090119776 A1, hereinafter Palnitkar).
As to Claim 9:
SMITH in view of Chen discloses the method of claim 1 but does not specifically disclose:
the network information of the second wireless network is derived from WiFi beacons emitted from a wireless access point of the second wireless network and detected by the first UE and the WiFi beacons include a basic service set identifier (BSSID) and a service set identifier (SSID) of the wireless access point.
However, the analogous art Palnitkar does disclose the network information of the second wireless network is derived from WiFi beacons (e.g. Palnitkar beacon packets contain information for wireless AP’s [0111]) emitted from a wireless access point of the second wireless network and detected by the first UE (e.g. Palnitkar detected by client wireless station [0111] such as an iPhone or handheld device running the sniffer [0073]) and the WiFi beacons include a basic service set identifier (BSSID) and a service set identifier (SSID) of the wireless access point (e.g. Palnitkar beacon packet contains AP’s wireless MAC address (BSSID) and SSID [0111]).  SMITH, Chen, and Palnitkar are analogous art because they are from the same field of endeavor in management of wireless networks.
(e.g. Palnitkar, “making sniffer software available to the customer for download. The sniffer software is adapted to execute on one or more computers including radio communication facility at customer premises (e.g., laptops using Microsoft Windows family of operating system and Intel Centrino WiFi radio, PCs using Linux operating system and PCMCIA radio card, handheld devices such as PDAs, iPhone with built in or attachable WiFi radio card etc.)” [0073]; “An active AP can be detected by analyzing the wireless transmission on the radio channel captured by the sniffer. For example, every AP in the WiFi network periodically transmits a beacon packet for the client wireless stations to be able to connect to it. The beacon packet contains information such as clock synchronization data, AP's wireless MAC address (Basic Service Set Identifier ( BSSID)), supported data rates, service set identifiers ( SSIDs), parameters for the contention and contention-free access to the wireless medium, capabilities as regards QoS, security policy etc. In an embodiment, detection of beacon packet transmission from an AP is used to identify said AP to be an active AP. Beacon packet can be recognized from the type and subtype fields in the 802.11 MAC header of the beacon packet” [0111]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SMITH, Chen, and Palnitkar before him or her, to modify the combination of SMITH and Chen with the teachings of Palnitkar to include the network information of the second wireless network is derived from WiFi beacons emitted from a wireless access point of the second wireless network and detected by the first UE and the WiFi beacons include a basic service set identifier (BSSID) and a service set identifier (SSID) of the wireless access point as claimed because SMITH teaches a method and system for mobile (SMITH [Abstract]-[0048]) which are known to transmit beacon packets containing BSSID and SSIDs that can be detected by client wireless devices (Palnitkar [0073]; [0111]).  The suggestion/motivation for doing so would have been to provide wireless vulnerability management for local area computer networks in a substantially concurrent manner (Palnitkar [0002]; [0016]).  Therefore, it would have been obvious to combine SMITH, Chen, and Palnitkar to obtain the invention as specified in the instant claim(s).
Allowable Subject Matter
Claims 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Brok et al. (US 20060236105 A1)
Zhang et al. (US 20120264402 A1)
Schrecker (US 20130268766 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

05.22.2021